Citation Nr: 1119131	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-18 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including atypical chest pain and aortic regurgitation.

2.  Entitlement to an initial compensable rating for shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The Veteran had active military service from August 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In February 2011, in support of her claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing.

Partly because of this hearing testimony, the Board is remanding the claim for a higher initial rating for the shin splints to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  A Medical Evaluation Board determined the Veteran's aortic regurgitation with atypical chest pain originated during her military service.

2.  The Veteran since has readily acknowledged during her February 2011 hearing, however, that this is a congenital heart disorder running on her side of her family, so instead admittedly pre-existed her military service.

3.  But she went on to explain during her hearing that she first learned she had this congenital heart disorder after undergoing testing after her daughter had received a diagnosis of two prolapsed heart valves, which this testing confirmed she also has.

4.  And it is just as likely as not the increased amount of physical activity and training during her military service, running and such, permanently exacerbated this pre-existing, congenital, heart disorder because only since her service has she been experiencing palpatations ("a racing heart") and irregular heartbeat, etc.


CONCLUSION OF LAW

The Veteran's pre-existing, congenital, heart disorder was chronically aggravated by her military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain disorders like heart disease are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  A Discussion of Why Service Connection is Warranted

In reviewing the report of the Veteran's June 2006 enlistment examination, there was no heart disability noted, so it is initially presumed she was in sound physical health when entering service and did not have any pre-existing heart disorder.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This being the case, VA has the burden of showing by clear and unmistakable evidence both that she had a pre-existing heart disorder when entering service and that it was not aggravated during or by her service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But that said, according to 38 C.F.R. § 3.303(c), in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.

Here, the Veteran began serving on active duty in August 2006 and just a relatively few short months later, in February 2007, she was referred to cardiology because of abnormal findings on an echogram.  The initial diagnosis was valve prolapse (pulmonary and tricuspid).  On further evaluation in March 2007, all valves appeared to be normal.  But additional interpretation of the echogram indicated tricuspid, trivial central aortic and pulmonic regurgitation.  Due to a family history of Marfans syndrome, the Veteran also underwent evaluation for this genetic disorder.  While it was noted that she had traits of Marfans syndrome, a clear diagnosis was not established.  She eventually was referred to a Physical Evaluation Board (PEB) that, in turn, recommended a Medical Evaluation Board (MEB).  The MEB determined the final diagnoses in regard to her cardiac disorders were atypical chest pain (which had its onset in 2006 and did not exist prior to service (EPTS)) and aortic regurgitation (which had its onset in 2007 and also did not exist prior to service).

While more recently testifying during her February 2011 hearing before the Board, however, the Veteran readily admitted she has a congenital heart disorder running on her side of her family, so instead admittedly pre-existed her military service.  She said her doctors have all but confirmed as much.  But she went on to explain in other testimony during her hearing that she first learned she had this congenital heart disorder after undergoing testing after her daughter had received a diagnosis of two prolapsed heart valves, which this testing confirmed she also has.  So this was in reference to the findings initially noted during her military service.  
She added that, prior to receiving the results of that testing during her military service, she was completely unaware she had any type of congenital or hereditary heart disorder because she never had experienced any associated symptoms.  Thus, she maintained that, even assuming she had a congenital heart disorder before beginning her military service, it nonetheless was aggravated by her military service because only then did she begin experiencing associated symptoms like palpatations ("a racing heart") and irregular heartbeat, etc., on account of the amount of physical activity and training (running, etc.) required of her duties and responsibilities as a soldier.

Congenital or developmental "defects" are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes and, therefore, cannot be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  The Court, however, has recognized that congenital diseases, though not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 )(1996).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Support for this position may be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, is included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).


A precedent opinion of VA's General Counsel held that a disease that is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but nonetheless could be service connected if manifestations of the disease in service constitute aggravation of the condition.  Moreover, while congenital or developmental defects, as opposed to diseases, cannot be service connected because they are not diseases or injuries under the law, if superimposed injury or disease occurred, the resultant disability might be service connected.  See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).

This General Counsel opinion, therefore, states that service connection for a congenital disease can only be awarded on the basis of aggravation since the presumption of soundness can never apply to a congenital disease.  As already alluded to, the presumption of soundness states that, upon entering service, an individual will be presumed sound, "except as to defects, infirmities, or disorders noted at [entry], or where clear and unmistakable evidence demonstrates that the injury or disease existed before [service] and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the Court held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection also may be established for a congenital disease by finding that it was incurred in service (as opposed to just aggravated).

Here, the Veteran's post-service medical records show she had a VA examination in December 2007.  And although it does not appear this VA examiner reviewed the claims file, so did not consider the Veteran's service treatment records (STRs), he acknowledged the prior diagnoses in service of atypical chest pain and aortic regurgitation.  There was no significant pathology associated with these disorders.

Therefore, given the documented findings in service, including by the MEB, at the very least one has to conclude the Veteran initially experienced 
heart-related symptoms during her military service - even if she had a pre-existing congenital heart disorder.  So only once in service did this pre-existing disorder become symptomatic.  The Board therefore must conclude, especially when resolving all reasonable doubt in the Veteran's favor, that her military service aggravated her pre-existing congenital heart disorder or, to the extent this disorder is not entirely congenital, that it initially manifested during her military service, so was incurred in service.  In either event, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for a heart disorder, including especially atypical chest pain and aortic regurgitation, is granted.


REMAND

Also during her recent February 2011 hearing, the Veteran indicated her shin splints have gotten worse since her last VA compensation examination more than 3 years ago.  And as evidence of this, she said she experiences more pain in her shins at her still relatively new job at Wal-Mart because she has to do a lot of walking.  She also indicated she has a significant amount of pain in the bottom of her feet, and that her leg often "turns purple", but she admitted these additional impairments may be due to some other disorder, acknowledging she just does not know what is causing these other problems.  But regardless, she added, she is still experiencing an increasing amount of pain in her shins, specifically, indeed so much so that she has to routinely take Tylenol and soak her legs in a hot tub.  She also referred to experiencing fatigue and taking other medications for Attention Deficit Disorder (ADD), but which she said actually have the opposite intended effect and instead tend to make her sleepy.

When, as here, a claimant alleges that her service-connected disability has worsened since last examined, she needs to be reexamined to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, the record shows that in August 2007 the Veteran was deemed entitled to VA vocational rehabilitation services.  It is unclear, however, whether she has availed herself of these benefits.  If she has, her vocational rehabilitation folder must be associated with the claims file for consideration.

Accordingly, this remaining claim for a higher rating for the shin splints is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any recent treatment for her shin splints.  If she has, and the records are not already in the file, then obtain them.

Also, if applicable, obtain her vocational rehabilitation folder.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule another VA compensation examination to reassess the severity of her bilateral shin splints.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the shin splints, the examiner should also indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in her legs as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of her legs or when her symptoms are most problematic ("flare ups").  

And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Also, if possible, the examiner should indicate whether the pain the Veteran is additionally experiencing in the bottom of her feet and the discoloration in her leg is attributable to her shin splints or, instead, something unrelated, such as some sort of circulatory disorder.  This additional determination is needed to differentiate what measure of impairment is attributable to the 
service-connected shin splints versus other, unrelated, factors.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on her pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this remaining claim for a higher (compensable) initial rating for the shin splints in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration of this remaining claim.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


